Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed August 5, 2020.  Claims 1-20 are pending and examined.
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  (There is no priority claim so there is nothing to update if that is incorrect the sooner it corrected the better for everyone.) 
Oath/Declaration
The oath or declaration is defective.  A new oath or declaration in compliance with 37 CFR 1.67(a) identifying this application by application number and filing date is required.  See MPEP §§ 602.01 and 602.02.
The oath or declaration is defective because: the 8/13/2020 request to file missing parts for Avital Seraty appears to be acknowledged on 8/17/2020 but there does not appear to be a correction the examiner could find.  (If I am missing it please point it out to me.)  
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS forms 1449 filed August 5, 2020 and August 4, 2021, are attached to the instant Office action. 
The reference to this application was rejected as prior art if it was valid prior art it would have been perfect but it was not by another person or published more than a year before it was applied for. 

112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: identical in claim 20 and claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101 Utility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1-10 are rejected under 35 U.S.C. 101.  (Examiner’s Note: PG-Pub paragraph 59 describes physical implementation of the p-monitor the CPU and memory would be sufficient to get past Software per se.)   The system contains no structural elements rendering it software per se see MPEP, 2106.01.  Claims 11–20 are directed to a process (“A method of detecting”).  Thus, claims 11–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–20, however, are directed to an abstract idea without significantly more.  For claim 11
creating a matrix of each rule in a draft rule set for each historical transaction in a historical data stored in a data store;
solving the matrix for each rule score using linear programming; 
copying said rule scores into a model rule set; 
applying data from the new transaction to the model rule set; 
producing a new transaction score from the data and the model rule set;
The claims, therefore, recite performing mathematical calculations to indicate whether a transaction fraudulent.  The additional elements of the claims are various generic computer components to implement this abstract idea (“monitoring the rail for a new transaction;” is data gathering, and “indicating that the new transaction is fraudulent if the new transaction score exceeds a threshold.” displaying the result which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these claims fail to amount to significantly more than the judicial exception because the courts have found a mere response to the data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)). ).

Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 11 is not patent eligible.
Independent claims 1 and 20 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 11.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only difference for claim 1 is that the steps of claim 11 are performed by a system in claim 1. The only difference for claim 20 is that “means for” language is used.  Thus, because the same analysis should be used for all categories of claims, claims 1 and 20 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–10, and 12–19 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2, 6, 7, 12, 16, and 17, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the matrix recited in claims 1 and 12 by further specifying that the “matrix is solved for a constant in one of the rules”.  “wherein the p-monitor loops through each transaction in the historical data, calculating a transaction score for each historical transaction that is a sum of the rule scores for that historical transaction and comparing that score with the threshold to make a fraud determination, said fraud determination compared with an actual determination associated with the historical transaction to create a transaction accuracy score, said transaction accuracy score summed to determine a model rule set quality metric.”  “wherein the model rule set quality metric is compared to an expected quality metric, and only copies the rule scores if the model rule set quality metric exceeds the expected quality metric.”  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the mathematical calculations discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 3-5, 8-10, 13-15, 18, and 19, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite “notifies a fraud monitor”, “notifies a bank”, “requests the bank block”. “wherein the p-monitor is connected to the rail through banking software, See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found a mere response to the data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).	
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696